Citation Nr: 1631642	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-47 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disk disease of the lumbosacral spine. 

2.  Propriety of the assignment of a separate rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling as of August 22, 2010.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, as relevant, denied a rating in excess of 20 percent for the Veteran's back disability and entitlement to a TDIU.

In February 2010, the Veteran entered a notice of disagreement only as to the issue of entitlement to a TDIU and a statement of the case pertaining to such issue was issued in October 2010.  The Veteran perfected his appeal as to such issue in December 2010.  However, in a May 2014 supplemental statement of the case, the RO included the issue of entitlement to an increase rating for the Veteran's degenerative disk disease of the lumbosacral spine in addition to entitlement to a TDIU.  In this regard, the RO stated that the former issue was now included as the Veteran had claimed that his back disability was the basis of his TDIU claim.  Both issues were subsequently certified to the Board and, as will be noted below, the Veteran offered testimony on both issues before the undersigned Veterans Law Judge in August 2014.  Therefore, the Board will assume jurisdiction over the issue of entitlement to an increased rating for the Veteran's degenerative disk disease of the lumbosacral spine.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In August 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.

In November 2014, the Board remanded the case for additional development and it now returns for further appellate review.

While on remand, in a June 2015 rating decision, the AOJ assigned a separate 10 percent rating for radiculopathy of the right lower extremity, effective August 22, 2010.  While the Veteran did not appeal the June 2015 rating decision with respect to the propriety of the effective date or rating assigned for his right lower extremity radiculopathy, such issue is part and parcel of his claim of entitlement to an increased rating for his lumbosacral spine disability as the rating criteria governing the evaluation of this disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating formula for Diseases and Injuries of the Spine (2015).  Therefore, the Board has jurisdiction over issue and it has been included on the title page of this decision.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's increased rating for his back disability, the Board previously remanded such matter in November 2014 in order to afford him a VA examination so as to determine the nature and severity of such disability, determine the duration and effect of the Veteran's injections on his range of motion testing, and reconcile prior diagnoses of radiculopathy with the current findings.  Thereafter, the Veteran underwent a VA examination in June 2015 that addressed all of the matters requested by the Board.  However, since such time, the United States Court of Appeals for Veterans Claims (Court) made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Upon a review of the examination conducted in June 2015, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries.

Regarding the Veteran's TDIU claim, he is service-connected for pseudomonas osteomyelitis of T6-T7 (rated as 30 percent disabling effective July 1, 1973), degenerative disk disease of the lumbosacral spine (rated as 20 percent disabling effective December 18, 2002), tinnitus (rated as 10 percent disabling effective April 16, 2004), radiculopathy of the right lower extremity (rated as 10 percent disabling effective August 22, 2010), and bilateral impaired hearing (rated as noncompensably disabling effective April 16, 2004).  In the November 2014 remand, the Board noted that, during the course of the appeal, the Veteran had been afforded separate examinations that addressed the functional impairment resulting from such service-connected disabilities.  However, the Board determined that the Veteran's case warranted consideration of the combined effects of his multiple service-connected disabilities upon his employability.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

While the June 2015 VA examiner provided separate opinions regarding the Veteran's service-connected disabilities and their effects on his employability, the examiner did not provide a combined-effects opinion.  Rather, the examiner incorrectly stated that the Board's remand noted that the Veteran's case did not warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities.  As such, the TDIU opinion does not substantially comply with the Board's November 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Therefore, the Board finds that an addendum opinion is necessary to obtain such opinion.

Finally, as the Veteran receives all of his care through the VA Eastern Colorado Health Care System, which includes the Denver, Colorado Springs, and Pueblo facilities, and the most recent treatment records are dated in June 2015, updated records from such facilities should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the VA Eastern Colorado Health Care System dated from June 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his lumbosacral spine disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's degenerative disk disease of the lumbar spine.  In particular, the examiner should identify the range of motion of the lumbar spine in degrees.  In this regard, the examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.  

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should identify the nature and severity of any neurological manifestations associated with the degenerative disk disease of the lumbar spine.  The examiner should specifically indicate the severity of the Veteran's radiculopathy of the right lower extremity, and state whether such back disability results in radiculopathy affecting the left lower extremity and, if so, the nerve affected and the degree of impairment. 

The examiner should also describe the functional impact, if any, the Veteran's degenerative disk disease of the lumbar spine has on his daily life and employability.

All opinions expressed should be accompanied by a rationale.

3.  Return the record to the VA examiner who conducted the Veteran's June 2015 examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities of pseudomonas osteomyelitis of T6-T7, degenerative disk disease of the lumbosacral spine, tinnitus, right lower extremity radiculopathy, and bilateral impaired hearing in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions offered should be accompanied by a rationale. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


